

Exhibit 10.2


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


Principal Amount: $___________
Issue Date: August __, 2011



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, WIZARD WORLD, INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of [Holder’s name], with
an address at [Holder’s _______________________Address], without demand, the sum
of up to _______ Dollars ($___) (“Principal Amount”), with interest accruing
thereon, on December __, 2011 (the “Maturity Date”), if not sooner paid or
modified as permitted herein.


This Convertible Promissory Note (the “Note”)  has been entered into pursuant to
the terms of a subscription agreement by and among the Borrower, the Holder and
certain other holders (the “Other Holders”) of convertible promissory notes (the
“Other Notes”), dated of even date herewith (the “Subscription Agreement”), for
an aggregate Principal Amount of up to $455,000.  Unless otherwise separately
defined herein, each capitalized term used in this Note shall have the same
meaning as set forth in the Subscription Agreement.  The following terms shall
apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.  Interest payable on this Note shall accrue at the
annual rate of fourteen percent (14%) from the Issue Date through the Maturity
Date.  Interest shall be payable on the Maturity Date, accelerated or otherwise,
when the Principal Amount and remaining accrued but unpaid interest shall be due
and payable, or sooner as described below.


1.2           Default Interest.  After the Maturity Date and during the pendency
of an Event of Default (as described in Article III), a default interest rate of
eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights (as set forth in
Article II) shall remain in full force and effect immediately from the Issue
Date and until the Note is paid in full regardless of the occurrence of an Event
of Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.

 
 

--------------------------------------------------------------------------------

 


1.4        Presentment.  The Holder may, at any time, present this Note or any
sum payable hereunder to the Borrower in satisfaction of any sum due or payable
by the Holder to Borrower for any reason whatsoever, including, but not limited
to, the payment for securities subscriptions.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the Principal Amount and any interest
due under this Note into shares of the Borrower’s Common Stock, $0.0001 par
value per share (“Common Stock”), as set forth below.


2.1.        Conversion into the Borrower’s Common Stock.


(a)         The Holder shall have the right from and after the Issue Date until
this Note is fully paid, to convert any outstanding and unpaid portion of the
Principal Amount of this Note, and accrued but unpaid interest, at the election
of the Holder (the date of giving of such notice of conversion being a
“Conversion Date”) into fully paid and non-assessable shares of Common Stock ,
or any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof, determined as provided herein.  Upon delivery to the
Borrower of a completed notice of conversion, a form of which is annexed hereto
as Exhibit A (the “Notice of Conversion”), Borrower shall issue and deliver to
the Holder within three (3) business days after the Conversion Date (such third
day being the “Delivery Date”) that number of shares of Common Stock for the
portion of the Note converted in accordance with the foregoing.  The Holder will
not be required to surrender the Note to the Borrower until the Note has been
fully converted or satisfied.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the Principal Amount of the Note and accrued but unpaid interest, if any, to
be converted, by the Conversion Price (as defined herein).


(b)         Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) shall be $0.60 per share.


(c)         The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a)
hereof, shall be subject to adjustment from time to time upon the happening of
certain events while this conversion right (the “Conversion Right”) remains
outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower), or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than a reverse merger) (in any such case, a
“Fundamental  Transaction”), this Note, as to the unpaid portion of the
Principal Amount and accrued interest thereon, if any, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the Conversion Right immediately prior to such Fundamental
Transaction.  The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.

 
 

--------------------------------------------------------------------------------

 


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid portion  of the Principal Amount  and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.  So long as this Note is outstanding, if the
Borrower shall issue any Common Stock, except for the Excepted Issuances (as
defined in Section 12(a) of the Subscription Agreement), prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option and again upon the issuance
of shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Common Stock issued or issuable by the Borrower for no consideration will be
deemed issuable or to have been issued for $0.0001 per share of Common
Stock.  The reduction of the Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.


(d)         Whenever the Conversion Price is adjusted pursuant to Section 2.1(c)
above, the Borrower shall promptly, but not later than the fifth (5th) business
day after the effectiveness of the adjustment, provide notice to the Holder
setting forth the Conversion Price after such adjustment and setting forth a
statement of the facts requiring such adjustment.  Failure to provide the
foregoing notice is an Event of Default under this Note.


(e)         During the period the Conversion Right exists, Borrower will reserve
from its authorized and un-issued Common Stock not less than an amount of Common
Stock equal to 150% of the amount of shares of Common Stock issuable upon the
full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.

 
 

--------------------------------------------------------------------------------

 


2.2         Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the balance of the Principal Amount of this
Note and accrued but unpaid interest which shall not have been converted or
paid, upon surrender of the existing Note.


2.3.        Maximum Conversion.  The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of an aggregate of more
than 4.99% of the outstanding shares of Common Stock of the Borrower on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the 1934 Act, and Regulation 13d-3 promulgated thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies.  The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days’ prior written notice to the Borrower to increase such
percentage up to 9.99%.


ARTICLE III


ACCELERATION AND REDEMPTION


3.1.        Redemption.  This Note may not be prepaid, converted, redeemed or
called by the Borrower without the consent of the Holder, except as described in
this Note.


3.2.        Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Borrower notifies the
Holder of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment for the then outstanding Principal Amount, and any other amount
owed to the Holder pursuant to the Transaction Documents.


ARTICLE IV


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
occurring after Closing and not otherwise disclosed in the Subscription
Agreement and schedules thereto, shall, at the option of the Holder hereof, make
all sums of the Principal Amount and accrued but unpaid interest then remaining
unpaid hereon and all other amounts payable hereunder immediately due and
payable, upon demand, without presentment or grace period, all of which hereby
are expressly waived, except as set forth below:

 
 

--------------------------------------------------------------------------------

 


4.1         Failure to Pay Principal Amount or Interest.  The Borrower (i) fails
to pay any installment of the Principal Amount under this Note when due or (ii)
fails to pay any accrued but unpaid interest or other sums due under this Note
within three (3) days after such amounts are due.


4.2         Breach of Covenant.  The Borrower or any Subsidiary breaches any
material covenant or other term or condition of the Subscription Agreement,
Transaction Documents or this Note, except for a breach of payment, in any
material respect and such breach, if subject to cure, continues for a period of
twenty (20) days after written notice to the Borrower from the Holder.


4.3         Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or the Transaction Documents shall be false or misleading in any
material respect.


4.4         Liquidation.  Any dissolution, liquidation or winding up by Borrower
or a Subsidiary of a substantial portion of their business.
 
4.5         Cessation of Operations.  Any cessation of operations by Borrower or
a Subsidiary.
 
4.6         Maintenance of Assets.  The failure by Borrower or any Subsidiary to
maintain any material intellectual property rights, personal, real property,
equipment, leases or other assets which are necessary to conduct its business
(whether now or in the future) and such breach is not cured with fifteen (15)
days after written notice to the Borrower from the Holder.


4.7         Receiver or Trustee.  The Borrower or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8         Judgments.  Any money judgment, writ or similar final process shall
be entered or made in a non-appealable adjudication against Borrower or any
Subsidiary or any of its property or other assets for more than $100,000 in
excess of the Borrower’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.


4.9         Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower or any Subsidiary.


4.10       Delisting.  An event resulting in the Common Stock no longer being
quoted on the OTC Pink (the “OTC”); failure to comply with the requirements for
continued quotation on the OTC for a period of seven (7) consecutive trading
days; or notification from the OTC that the Borrower is not in compliance with
the conditions for such continued quotation and such non-compliance continues
for seven (7) days following such notification.


4.11       Non-Payment.  A default by the Borrower or any Subsidiary under any
one or more obligations in an aggregate monetary amount in excess of $100,000
for more than twenty (20) days after the due date, unless the Borrower or such
Subsidiary is contesting the validity of such obligation in good faith.


4.12       Stop Trade.  A Commission or judicial stop trade order or OTC
suspension that lasts for ten (10) or more consecutive trading days.

 
 

--------------------------------------------------------------------------------

 


4.13       Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, Sections 7 and 11 of the Subscription Agreement, and
the Warrant or, if required, a replacement Note following a partial conversion.


4.14       Reservation Default.  Failure by the Borrower to have reserved for
issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants, and such failure continues for a period of thirty (30)
business days.


4.15       Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Commission for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the un-restated financial statements, have constituted a Material
Adverse Effect.  For the avoidance of doubt, any restatement related to new
accounting pronouncements, including without limitation, for derivative
accounting shall not constitute a default under this Section 4.15.


4.16       [Reserved].


4.17       Reverse Splits.  The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.


4.18       Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement, any Transaction
Document or the Previous Subscription Agreement that, if susceptible to cure, is
not cured during any designated cure period.


4.19       Notification Failure.  A failure by Borrower to notify Holder of any
material event of which Borrower is obligated to notify Holder pursuant to the
terms of this Note or any other Transaction Document.


4.20       Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other material agreement to which the
Borrower and Holder are parties, or the occurrence of an event of default under
any such other agreement to which Borrower and Holder are parties which is not
cured after any required notice and/or cure period.


4.21       Other Note Default.  The occurrence of an Event of Default under any
Other Note.


ARTICLE V


MISCELLANEOUS


5.1         Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 
 

--------------------------------------------------------------------------------

 

5.2         Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Wizard World, Inc.,
1350 Avenue of the Americas, 2nd Floor, New York, NY 10019, Attn: Gareb Shamus,
facsimile: (212) 707-8180, with a copy by fax only to (which shall not
constitute notice):Lucosky Brookman LLP, 33 Wood Avenue South, 6th Floor,
Iselin, NJ 10019, Attn: Joseph M. Lucosky, Esq., facsimile: (732) 395-4401, and
(ii) if to the Holder to the name, address and facsimile number set forth on the
front page of this Note, with copies, with an additional copy by fax only to
(which shall not constitute notice): Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581, facsimile: (212) 697-3575.
 
5.3         Amendment Provision.  The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
5.4         Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note without the written consent of the Holder.
 
5.5         Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
5.6         Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party hereto against the
other concerning the transactions contemplated by this Agreement must be brought
only in the civil or state courts of New York or in the federal courts located
in the State and County of New York.  Both parties hereto and the individual
signing this Agreement on behalf of the Borrower agree to submit to the
jurisdiction of such courts.  The prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees and costs.  In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from enforcing a judgment or other decision in
favor of the Holder.  This Note shall be deemed an unconditional obligation of
Borrower for the payment of money and, without limitation to any other remedies
of Holder, may be enforced against Borrower by summary proceeding pursuant to
New York Civil Procedure Law and Rules Section 3213 or any similar rule or
statute.  For purposes of such rule or statute, any other document or agreement
to which Holder and Borrower are parties or which Borrower delivered to Holder,
which may be convenient or necessary to determine Holder’s rights hereunder or
Borrower’s obligations to Holder are deemed a part of this Note, whether or not
such other document or agreement was delivered together herewith or was executed
apart from this Note.

 
 

--------------------------------------------------------------------------------

 
 
5.7         Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
5.8         Non-Business Days.  Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
5.9         Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of August, 2011.



   
WIZARD WORLD, INC.
         
By: 
  
     
Name:
     
Title:
       
WITNESS:
             
  
     


 
 

--------------------------------------------------------------------------------

 

 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $_________ of the Principal Amount and
$_________ of the interest due on the Note issued by WIZARD WORLD, INC. on July
__, 2011 into shares of Common Stock of WIZARD WORLD, INC. (the “Borrower”)
according to the conditions set forth in such Note, as of the date written
below.


Date of Conversion: 
 



Conversion Price: 
 



Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of WIZARD WORLD, INC.


Shares To Be Delivered: 
 



Signature: 
  



Print Name: 
  



Address: 
  
   
 
  


 
 

--------------------------------------------------------------------------------

 